Citation Nr: 1028222	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for residuals of surgery for urethral stricture with 
incontinence.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's 
genitourinary disability has been manifested by urinary 
incontinence, requiring the wearing of absorbent materials that 
must be changed four or more times a day, and by urinary 
frequency, manifested by daytime voiding intervals between one 
and two hours and by nocturia requiring him to void five or more 
times each night.

2.  The competent medical evidence establishes that the Veteran's 
renal dysfunction is unrelated to his service-connected 
genitourinary disorder.





CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals 
of surgery for urethral stricture with incontinence have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2006 and September 2009 that 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  With respect to the Dingess requirements, in October 
2006, the RO also provided the Veteran with notice of what type 
of information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Additionally, in September 2009, 
the Veteran was advised of the diagnostic criteria used to rate 
his disability and the types of evidence considered in 
conjunction with his claim for an increase.

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a March 2010 supplemental statement 
of the case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.  In addition, the Veteran was provided 
with a VA examination relating to his service connected 
genitourinary disability in March 2005.  On appeal, the Board 
remanded this case for, among other things, a more recent 
examination, which was performed in March 2010.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
residuals of surgery for urethral stricture with incontinence 
since the most recent VA examination, and the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Thus, the March 2010 examination 
is considered adequate for rating purposes.  In further 
evaluating the VA examinations for adequacy, the Board finds the 
above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  

In addition, the Board is also satisfied there was substantial 
compliance with the July 2009 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).   The July 2009 Board remand requested that a notice 
letter be provided to the Veteran, and, in September 2009, he was 
provided with a complying letter.  In addition, a new VA 
examination was conducted in March 2010 to evaluate the current 
severity of his service-connected disability and to determine 
whether his renal dysfunction was associated with his urinary 
disorder.  Accordingly, the Board finds that the Board's July 
2009 remand directives were substantially complied with and, 
thus, there is no Stegall violation in this case.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran claims that his service-connected residuals of 
surgery for urethral stricture with incontinence warrant a higher 
rating.  Specifically, he asserts that he is now experiencing 
renal symptoms, requiring dialysis, and therefore is entitled to 
a higher rating for renal dysfunction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As an initial matter, the Board notes that the Veteran's 
residuals of surgery for urethral stricture with incontinence are 
rated as 60 percent disabling under Diagnostic Code 7512 for 
chronic cystitis, including interstitial cystitis and cystitis of 
all etiologies, including infections and non-infectious.  Under 
the provisions of Diagnostic Code 7512, 38 C.F.R. § 4.115b 
(2009), the Veteran's disability is to rated "as voiding 
dysfunction," and voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and obstructed 
voiding.  See 
38 C.F.R. § 4.115a (2009).   

In this case, throughout the appeal period, the Veteran routinely 
reported complaints of urinary incontinence and nocturia.  
According to the March 2005 VA examination, the Veteran was 
diagnosed with urinary incontinence, consistent and daily, that 
required him to wear absorbent materials that needed to be 
changed "at least three" times a day.  Additionally, in the 
more recent March 2010 VA examination, he reported a daytime 
voiding interval of one to two hours, and nocturia, causing to 
wake up five or more times each night to void.  Thus, the 
evidence demonstrates urinary incontinence, requiring the wearing 
of absorbent materials that must be changed four or more times a 
day, and urinary frequency, manifested by daytime voiding 
intervals between one and two hours and by nocturia requiring him 
to void five or more times each night.  Because he demonstrated 
nighttime urinary frequency, awaking to void five or more times 
per night, these symptoms are consistent with a 60 percent rating 
under Diagnostic Code 7512 for voiding dysfunction.  However, the 
Board notes that 60 percent is the maximum rating authorized 
under this provision for voiding dysfunction.  38 C.F.R. 
§ 4.115a.  Thus, as the Veteran is already in receipt of the 
maximum rating for voiding dysfunction, a higher rating is not 
authorized for voiding dysfunction.

Notwithstanding the above, the Board has also considered other 
potentially applicable rating criteria that may provide a basis 
for a higher evaluation for the Veteran's service-connected 
disability.  Specifically, in light of the Veteran's statements 
asserting that he is in need of dialysis secondary to his 
service-connected urinary disability, the Board has considered 
whether he may be entitled to a higher rating under 38 C.F.R. § 
4.115a for renal dysfunction.  

In first considering whether the Veteran's renal symptoms are 
associated with his service-connected genitourinary disability, 
it is acknowledged that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996)).  However, in this case, because VA 
outpatient treatment records indicated that the Veteran was 
diagnosed with chronic renal failure and end-stage renal disease, 
secondary to his nonservice-connected disorder of diabetes, the 
Board, in July 2009, remanded for a VA opinion to determine 
whether the Veteran's renal dysfunction may be medically related 
to his service-connected urinary disability.

Accordingly, in March 2010, the Veteran underwent another VA 
genitourinary examination.  After reviewing the claims file, 
interviewing the Veteran, and performing a physical examination, 
the VA examiner expressly determined that "the [V]eteran's renal 
insufficiency cannot be due to obstructive uropathy."  The VA 
examiner explained that, according to an April 2005 renal 
ultrasound, there was no hydronephosis, no obstruction, and it 
was specifically noted that the post-voiding urine was not felt 
to be significant during the study.  In fact, it was noted that 
there were "normal ureteric jets bilaterally."  The VA examiner 
further related that chronic kidney disease has been reported to 
develop in 20 to 40 percent of patients with diabetes.  
Accordingly, the VA examiner determined that the Veteran's renal 
insufficiency "is at least as likely as not" caused by or a 
result of his nonservice-connected diabetes mellitus.  

The Board has also considered the Veteran's statements asserting 
that he "will have to have dialysis three times weekly [b]ecause 
of the condition of [his] urinary tract."  See December 2005 
Notice of Disagreement.  It is acknowledges that a veteran is 
competent to report symptoms as they come to him or her through 
the five senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, chronic kidney disease is not the types of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Accordingly, the Board attaches greater 
probative weight to these clinical findings than to his 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

For the reasons discussed above, the Board finds that the weight 
of the competent evidence establishes that the Veteran's renal 
dysfunction is unrelated to his service-connected genitourinary 
disorder.  As such, his renal dysfunction symptomatology cannot 
be considered as a basis for an award of a higher rating in this 
case.  

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's residuals of surgery for urethral stricture, as it 
is evaluated for symptoms associated with voiding dysfunction, do 
not more nearly approximate the criteria required for a higher 
rating.  As stated above, 60 percent is the highest rating 
authorized under Diagnostic Code 7215 for voiding dysfunction.  
As such, the appeal is denied.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's urinary disorder.  While he did report 
regularly for VA outpatient treatment, the treatment was almost 
comprehensively focused on managing his non-service connected 
chronic kidney disorder.  Further, the record weighs against a 
finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the assigned 
rating.  In evaluating his occupational impairment, the Board 
notes that the March 2010 VA examination indicated that he was 
retired due to age or duration of work.  

Moreover, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Thus, his disability 
picture is contemplated by the rating schedules, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, the 
Board finds that referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for consideration 
of an extraschedular evaluation for his disabilities under 38 
C.F.R. § 3.321 is not warranted.


ORDER

A disability rating in excess of 60 percent for residuals of 
surgery for urethral stricture with incontinence is denied.


REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to TDIU so that he is afforded every 
possible consideration.  Specifically, the Board finds that 
further development is necessary prior to adjudicating the claim.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  In this case, the Veteran is service connected for 
residuals of surgery for urethral stricture with incontinence 
(rated as 60 percent disabling) and erectile dysfunction (rated 
as 0 percent disabling).  However, there is insufficient evidence 
of record regarding whether his service-connected disabilities, 
alone or in aggregate, render him unable to secure or follow a 
substantially gainful occupation.  

In this case, the Veteran has submitted statements of 
unemployability, asserting that he has been unable to work since 
1985, as a result of his service-connected genitourinary 
disability.  In addition, the Board notes that medical evidence 
from the late 1960s indicated that his service-connected 
disability was so severe so as to preclude employment.  See 
August 1967 VA examination (noting that, due to the Veteran's 
genitourinary difficulties, he has not been able to work 
regularly); August 1968 VA Aid and Attendance examination 
(indicating that he was presently confirmed to his home because 
of urinary incontinence); and VA hospital record of April 1969 
(indicating that problems of constant stress and urgency 
incontinence were "severe enough to preclude employment.").  
However, pursuant to the Veteran's work history, he was able to 
return to work as an automobile mechanic until 1985, and he 
consistently represented that he was a "retired automechanic" 
in more recent (dating from 2000) VA outpatient treatment 
reports.  

While the Veteran underwent VA examinations in March 2005 and 
March 2010 to evaluate the severity of his service-connected 
disability, these examinations did not adequately discuss the 
effect of his disability on employment.   Rather, the March 2005 
VA examination simply did not address the issue of occupational 
impairment, and the March 2010 VA examiner merely indicated that 
the Veteran was retired due to eligibility of age or duration of 
work.  However, age is not a factor for consideration in 
determining entitlement to TDIU.  38 C.F.R. § 3.341(a) (2009).


In light of the evidence of record, a specific VA examination and 
opinion is required to determine, to the extent possible, that 
either of the Veteran's service-connected disabilities, 
especially his genitourinary disability, precludes substantially 
gainful employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination to determine whether, without 
regard to his age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities of residuals of surgery 
for urethral stricture with incontinence 
(rated as 60 percent disabling) and erectile 
dysfunction (rated as 0 percent disabling), 
either alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinion cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why such opinion cannot be provided 
without resort to speculation.  

2.  Thereafter, the claim for TDIU should 
then be readjudicated by the agency of 
original jurisdiction.  If the benefit sought 
on appeal is not granted, a supplemental 
statement of the case shall be issued, and 
the Veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


